Citation Nr: 1244125	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-07 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 11, 1976 to December 2, 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in relevant part, denied the benefit sought on appeal.

In his February 2010 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board to be held in Washington, DC.  The record reflects, however, he failed to appear to his hearing scheduled in October 2010.  He did not subsequently provide any explanation as to why he failed to appear to his scheduled hearing.  Therefore, the Board considers the Veteran's request for a hearing before a Board VLJ to be withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

The Board previously remanded the Veteran's claim on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  However, as still further development is required before his claim may be properly adjudicated, the appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

Evidence of record indicates that the Veteran has applied for disability benefits administered by the Social Security Administration (SSA).  Notably, a July 2009 letter from the SSA reflects that the Veteran had requested a hearing before an Administrative Law Judge pursuant to his benefits claim.  To date, however, a copy of the Veteran's SSA records has not been associated with the claims file.  Additionally, an examination form provided to the Department of Citizen Services of Essex County, New Jersey, indicates that the Veteran was seeking welfare benefits based on his employability, and this his headaches consisted of another diagnosis that could affect his capacity to comply with the welfare program work requirement.  Given this evidence, the possibility that the Veteran's SSA records could contain evidence relevant to his headache claim cannot be foreclosed absent a review of those records.  As such, this case must be remanded to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, the Veteran had indicated in an October 2008 statement in support of a claim for posttraumatic stress disorder (PTSD), that he had been mugged and that he was hit by a car on October 30, 1981.  He appeared to indicate that he was on duty with the Army National Guard of New Jersey at the time of the incident.  During the course of his VA treatment over the last several years, the Veteran mentioned that he had been hit on the head with a golf club during a robbery in 1981.  He reported having headache pain, apparently associated with residuals of that injury.  In November 2011, a VA examiner indicated that the Veteran's headaches were likely caused by the head trauma that he reportedly suffered in 1981.  

A review of the Veteran's service personnel records (SPRs) revealed that he had been discharged from his National Guard service due to continued and willful absence.  Another document from the Department of the Army Adjutant General's Office, however, indicated that he was discharged from a Ready Reserve component on March 29, 1982.  Therefore, it is unclear whether the Veteran may have been on National Guard or Reserve duty during the time of the reported incident leading to his head injury in October 1981 or whether there are any medical records pertaining to this incident.  Accordingly, on remand, the RO/AMC should seek to verity all periods of the Veteran's active duty for training (ACDUTRA) or inactive duty for training (IDT) during his National Guard or Reserve service and request all available service treatment records (STRs) and SPRs pertaining to such service.  In particular, any record revealing whether the Veteran was on either ACDUTRA or IDT on the date in question should be provided.  In this regard, the Board notes that active duty for service connection purposes includes not only active duty, but also any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of IDT during which the individual concerned was disabled or died from injury (but not disease), incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106 (West 2002); 38 C.F.R. § 3.6(a), (d) (2012).

The Board additionally observes that in a July 2009 statement, the Veteran appeared to express a desire to be scheduled for a hearing before an RO Decision Review Officer (DRO).  There is no evidence to suggest that such a hearing was scheduled.  Thus, on remand, the RO/AMC should additionally seek verification from the Veteran as to whether he was requesting or still desired a DRO hearing.

Further, in the event that additional records are obtained from any of the above sources, the RO/AMC should seek additional medical comment from the VA examiner that conducted the Veteran's November 2011 VA examination in order to determine if, after review of the additional evidence of record, his opinion with respect to the etiology of the Veteran's headache disability has changed.

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records pertaining to treatment for his headaches should also be obtained on remand.  In this regard, the Board observes that the Veteran has received VA treatment for his headaches in the past and records of his VA care, dated since April 2009, have not been associated with the claims file.  Under the law, VA must obtain relevant, outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012). 

2.  Obtain a complete copy of the Veteran's VA treatment records from the VA Medical Center in East Orange, New Jersey, dated since December 2009.  All reasonable attempts should be made to obtain such records.  If any requested records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012).

3.  Verify all periods of the Veteran's National Guard and/or Reserve service, to include all periods of ACDUTRA and IDT through any and all appropriate channels.  In particular, attempt to confirm whether the Veteran was completing ACDUTRA or IDT on October 30, 1981, the day he reportedly suffered head trauma during a robbery.  

Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information:

(a) The specific dates (not retirement points) for all of the Veteran's periods of ACDUTRA and IDT during his National Guard/Reserve service.

(b) The dates in which the Veteran was paid for ACDUTRA or IDT during his National Guard/Reserve service.

(c) Copies of the Veteran's Leave and Earning Statements during his National Guard/Reserve service.

(d) Copies of all service records (STRs and SPRs) pertaining to his National Guard/Reserve service.

If any requested records cannot be obtained, this should be so noted.

4.  Contact the Veteran and determine whether or not he desires to be scheduled for a DRO hearing.  Take all necessary measures to comply with any hearing request received.

5.  Thereafter, if additional records are obtained through any of the above sources, return the Veteran's claims file to the VA examiner that conducted his November 2011 VA examination for further comment on the determinative issue of the etiology of his claimed headache disability.  If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either eventuality, if the reviewer finds that another examination is necessary in order to respond, then one should be arranged and the claims file must be available to and reviewed by the examiner at the time of any such examination.  

The examiner is asked to again review all pertinent evidence of record, including all evidence received since the prior November 2011 VA examination, and to explain whether his opinion regarding the etiology of the Veteran's headache disability has changed.  Specifically, he should be asked to again opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's noted headache disability had its clinical onset during active service or is related to any in-service disease, event, or injury, or any injury or disease incurred during a period of ACDUTRA, or any injury sustained during a period of IDT, including as a result of the reported incident where the Veteran suffered head trauma during a robbery in October 1981, if such incident is confirmed to have taken place during a period of ACDUTRA or IDT.

6.  Thereafter, review the claims file to ensure that the foregoing requested development, including any requested medical comment from a VA examiner, has been completed.  If any requested development is not complete, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Finally, readjudicate the Veteran's service connection claim on appeal.  If his claim remains denied, provide him with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


